                   Case 5:16-cv-06440-EJD Document 78 Filed 12/04/18 Page 1 of 7



 1   Jahan C. Sagafi (State Bar No. 224887)           Rosemarie T. Ring (State Bar No. 220769)
     Relic Sun (State Bar No. 306701)                 Jonathan H. Blavin (State Bar No. 230269)
 2   OUTTEN & GOLDEN LLP                              Elizabeth A. Kim (State Bar No. 295277)
     One California Street, 12th Floor                MUNGER, TOLLES & OLSON LLP
 3   San Francisco, CA 94111                          560 Mission St, 27th Floor
     Telephone: (415) 638-8800                        San Francisco, CA 95105-2907
 4   Facsimile: (415) 638-8810                        Telephone: (415) 512-4000
     Email: jsagafi@outtengolden.com                  Facsimile: (415) 512-4777
 5   Email: rsun@outtengolden.com                     E-mail: rose.ring@mto.com
                                                      E-mail: jonathan.blavin@mto.com
 6   William Most (State Bar No. 279100)              E-mail: elizabeth.kim@mto.com
     LAW OFFICE OF WILLIAM MOST
 7   637 Kerlerec St.                                 Attorneys for Defendant Facebook, Inc.
     New Orleans, LA 70116
 8   Phone: (504) 509-5023
     Email: williammost@gmail.com
 9
     Jason R. Flanders (State Bar No. 238007)
10   AQUA TERRA AERIS LAW GROUP
     490 43rd St., Ste. 108
11   Oakland, CA 94609
     Phone: (916) 202-3018
12   Email: jrf@atalawgroup.com
     Email: smkh@atalawgroup.com
13
     Attorneys for Plaintiffs and Proposed
14   Class Members
     [Additional counsel listed on signature page]
15
                                  UNITED STATES DISTRICT COURT
16                              NORTHERN DISTRICT OF CALIFORNIA
                                        SAN JOSE DIVISION
17
      SUZANNE-JULIETTE MOBLEY, DANIEL                 Case No. 16-cv-06440-EJD
18    MANRIQUEZ, and VICTOR ONUOHA, on
      behalf of themselves and all others similarly
19    situated,                                       JOINT REPORT ON SETTLEMENT
                                                      STATUS AND [PROPOSED] ORDER
20                Plaintiffs,
      vs.
21
      FACEBOOK, INC.,
22
                  Defendant.
23

24


     40721494.2                                               JOINT REPORT ON SETTLEMENT STATUS
                                                                           AND [PROPOSED] ORDER
                                                                          CASE NO. 16-CV-06440-EJD
                  Case 5:16-cv-06440-EJD Document 78 Filed 12/04/18 Page 2 of 7



 1            Plaintiffs Suzanne-Juliette Mobley, Daniel Manriquez, and Victor Onuoha (“Plaintiffs”) and

 2   Defendant Facebook, Inc. (“Facebook”) respectfully submit this joint status report and, with the

 3   support of their mediator, request for a short and final continuance of the motion hearing and case

 4   management conference set for December 13, 2018, until January 24, 2019.

 5            The parties are mindful of the Court’s admonition that no further postponement would be

 6   granted in response to their mediation status report filed on August 14, 2018, informing the Court of

 7   additional mediation sessions but reporting no progress toward settlement. (Dkt. No. 67). As

 8   explained below, and in the concurrently-filed declaration of their mediator, Hunter R. Hughes III,

 9   the parties make this request because, through those mediation sessions, they have made significant

10   progress toward settlement, including the exchange of written settlement proposals and narrowing of

11   areas of disagreement, and believe that, if they can focus all of their efforts over the next few weeks

12   on resolving the few open issues that remain, they can reach a settlement of this action this month.

13            As reported on March 22, 2018, the parties believed they would be in a position to sign a

14   written settlement agreement by early May of this year. (Dkt. No. 59). Due to the filing of a related

15   case in another court less than a week after that report, the parties agreed to resume and expand their

16   settlement discussions to include the new parties, which in turn required engaging a new mediator

17   and scheduling two additional mediation sessions (ultimately held in September and October, due to

18   scheduling conflicts). Through those two full-day mediation sessions, supplemented by extensive

19   and detailed subsequent communications between the parties and the mediator, the parties have

20   made significant progress toward settlement, including the exchange of written settlement proposals

21   showing that the parties are aligned on all but a few remaining issues. The parties plan to address

22   the remaining open issues with the mediator during the week of December 10, 2018, and believe that

23   it is very likely that they can resolve their differences on those issues.

24            In light of the above, and mindful and appreciative of the patience already shown by the


     40721494.2                                         -1-             JOINT MEDIATION STATUS REPORT
                                                                 PROPOSED SCHEDULE & [PROPOSED] ORDER
                                                                                CASE NO. 16-CV-06440-EJD
                  Case 5:16-cv-06440-EJD Document 78 Filed 12/04/18 Page 3 of 7



 1   Court, the parties jointly and respectfully request a short and final continuance of the hearing on the

 2   motion to dismiss and the case management conference set for December 13, 2018, until January 24,

 3   2019. The parties will notify the Court immediately in the event that they reach a settlement.

 4                                                    Respectfully submitted,

 5    Dated: December 4, 2018                         By:     /s/ Jahan C. Sagafi
                                                             Jahan C. Sagafi
 6
                                                      Jahan C. Sagafi (State Bar No. 224887)
 7                                                    Relic Sun (State Bar No. 306701)
                                                      OUTTEN & GOLDEN LLP
 8                                                    One California Street, 12th Floor
                                                      San Francisco, CA 94111
 9                                                    Telephone: (415) 638-8800
                                                      Facsimile: (415) 638-8810
10                                                    E-mail: jsagafi@outtengolden.com
                                                      E-mail: rsun@outtengolden.com
11
                                                      Adam T. Klein (admitted pro hac vice)
12                                                    OUTTEN & GOLDEN LLP
                                                      685 Third Avenue, 25th Floor
13                                                    New York, New York 10017
                                                      Telephone: (212) 245-1000
14                                                    Facsimile: (646) 509-2060
                                                      E-mail: atk@outtengolden.com
15
                                                      P. David Lopez (admitted pro hac vice)
16                                                    Peter Romer-Friedman (admitted pro hac vice)
                                                      OUTTEN & GOLDEN LLP
17                                                    601 Massachusetts Ave. NW
                                                      Second Floor West
18                                                    Washington, DC 20001
                                                      Telephone: (202) 847-4400
19                                                    Facsimile: (646) 952-9114
                                                      E-mail: pdl@outtengolden.com
20                                                    E-mail: prf@outtengolden.com

21                                                    William Most (State Bar No. 279100)
                                                      LAW OFFICE OF WILLIAM MOST
22                                                    637 Kerlerec St.
                                                      New Orleans, LA 70116
23                                                    Phone: (504) 509-5023
                                                      Email: williammost@gmail.com
24


     40721494.2                                        -2-            JOINT MEDIATION STATUS REPORT
                                                               PROPOSED SCHEDULE & [PROPOSED] ORDER
                                                                              CASE NO. 16-CV-06440-EJD
                  Case 5:16-cv-06440-EJD Document 78 Filed 12/04/18 Page 4 of 7



 1                                              Jason R. Flanders (State Bar No. 238007)
                                                AQUA TERRA AERIS LAW GROUP
 2                                              490 43rd St., Ste. 108
                                                Oakland, CA 94609
 3                                              Phone: (916) 202-3018
                                                Email: jrf@atalawgroup.com
 4
                                                Counsel for Plaintiffs and proposed Class Members
 5

 6    Dated: December 4, 2018                   By:    /s/    Rosemarie T. Ring
                                                              Rosemarie T. Ring
 7
                                                Rosemarie T. Ring (State Bar No. 220769)
 8                                              Jonathan H. Blavin (State Bar No. 230269)
                                                Elizabeth A. Kim (State Bar No. 295277)
 9                                              MUNGER, TOLLES & OLSON LLP
                                                560 Mission St, 27th Floor
10                                              San Francisco, CA 95105-2907
                                                Telephone: (415) 512-4000
11                                              Facsimile: (415) 512-4777
                                                E-mail: rose.ring@mto.com
12                                              E-mail: jonathan.blavin@mto.com

13                                              E-mail: elizabeth.kim@mto.com

14                                              Attorneys for Defendant Facebook, Inc.

15

16

17

18

19

20

21

22

23

24


     40721494.2                                 -3-            JOINT MEDIATION STATUS REPORT
                                                        PROPOSED SCHEDULE & [PROPOSED] ORDER
                                                                       CASE NO. 16-CV-06440-EJD
                  Case 5:16-cv-06440-EJD Document 78 Filed 12/04/18 Page 5 of 7



 1                                          [PROPOSED] ORDER

 2            The hearing on the motion to dismiss and initial case management conference set for

 3   December 13, 2018 is CONTINUED to January 24, 2019. The parties shall immediately notify the

 4   Court in the event they reach settlement.

 5            IT IS SO ORDERED.

 6

 7   Dated: ____________________, 2018                    ______________________________________

 8                                                        Honorable Edward J. Davila
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     40721494.2                                       -4-            JOINT MEDIATION STATUS REPORT
                                                              PROPOSED SCHEDULE & [PROPOSED] ORDER
                                                                             CASE NO. 16-CV-06440-EJD
                  Case 5:16-cv-06440-EJD Document 78 Filed 12/04/18 Page 6 of 7



 1                         ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)

 2            I, Rosemarie T. Ring, am the ECF User whose ID and password are being used to file this

 3   document. I hereby attest that concurrence in the filing of this document has been obtained from the

 4   signatories.

 5                                                       /s/ Rosemarie T. Ring
                                                             Rosemarie T. Ring
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     40721494.2                                      -5-            JOINT MEDIATION STATUS REPORT
                                                             PROPOSED SCHEDULE & [PROPOSED] ORDER
                                                                            CASE NO. 16-CV-06440-EJD
                  Case 5:16-cv-06440-EJD Document 78 Filed 12/04/18 Page 7 of 7



 1                                      CERTIFICATE OF SERVICE

 2            On December 4, 2018, I electronically filed the foregoing with the Clerk of the Court by

 3   using the CM/ECF system, which will send a notice of electronic filing to all persons registered for

 4   ECF. All copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been

 5   so served.

 6                                                        /s/ Rosemarie T. Ring
                                                                          Rosemarie T. Ring
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     40721494.2                                       -6-             JOINT MEDIATION STATUS REPORT
                                                               PROPOSED SCHEDULE & [PROPOSED] ORDER
                                                                              CASE NO. 16-CV-06440-EJD
